DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, 13, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Publication No. 2009/0140665 (hereinafter Park) in view of Harada et al. U.S. Patent Publication 2016/0093252 (hereinafter Harada) and in view of Zha U.S. Patent Publication No. 2019/0147804 (hereinafter Zha).
a dimming screen for an LCD device (Figure 1), wherein the dimming screen is divided into NxM dimming areas, and wherein N and M are positive integers greater than or equal to 1 (Figure 1, areas B in 2110), the dimming screen comprising: a first computer configured to (Figure 1, 3000 and 2200): determine a maximum value or an average value of gray scale in each of the dimming areas respectively as the regional value of each of the dimming areas according to the image data ([0064], average gray level to each region A. [0059], blocks B correspond to regions A), and determine a dimming brightness of each of the dimming areas according to the regional value of corresponding ones of the dimming areas ([0064], calculates brightness); and a dimmer configured to dim each of the dimming areas according to the dimming brightness of the corresponding ones of the dimming areas ([0064] and figure1, output and dimming control signal DIS), wherein the LCD device comprises a light source, the dimming screen and a display screen (Figure 1, 1000 and 2000).
Park does not appear to specifically disclose the dimming screen is between the light source and the display screen, so that light from the light source illuminates on the dimming screen and then reaches the display screen after the dimming of the dimming screen.
However, in a related field of endeavor, Harada teaches a display device with a light source, a dimming panel (abstract) and further teaches the dimming screen (Figure 1, AP) is between the light source and the display screen, so that light from the light source illuminates on the dimming screen and then reaches the display screen after the dimming of the dimming screen (Figure 1, AP in between DP and 10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a dimming screen between display and light source as taught by Harada in order to control a transmittance of light from the light source in each of the sub-areas as suggested by Harada in [0017]
Park does not appear to specifically disclose eigenvalue.
However, in a related field of endeavor, Zha teaches a backlight driving method (abstract) and further teaches eigenvalue [0006].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use eigenvalues as taught by Zha with the benefit that the backlight driving device can reduce the brightness variation between adjacent frames as suggested by Zha in [0005]. In addition, eigenvalues and eigenvectors are features prominently in the analysis of linear transformation. Eigenvalues are often introduced in linear algebra calculations or matrix calculations as well known in the art.

Consider claim 10, Park, Harada and Zha teach all the limitations of claim 9. In addition, Park teaches a filter configured to correct the dimming brightness of each of the dimming areas by boundary smoothing filtering (Figure 2, dimming control unit 2200. [0074], [0077] and figure 4, brightness spots can be reduced by point spread function (PSF)).

the filter comprises a Gaussian smoothing filter ([0077], PSF filter in a form of Gaussian function).

Consider claim 13, Park, Harada and Zha teach all the limitations of claim 9. In addition, Park teaches the first computer is further configured to perform operations comprising: determining whether the regional value is less than a threshold; when the regional value is not less than the threshold, configuring the corresponding dimming brightness with a maximum brightness ([0064], output maximum brightness when the average gray level is equal to or higher than the threshold gray level); and when the regional value is less than the threshold, determining the corresponding dimming brightness in direct proportion to the regional value ([0064], output a sum of the inherent brightness and the interference brightness when the average gray level corresponding to the inherent brightness is lower than the threshold gray level). In addition, Zha teaches eigenvalue [0006].

Consider claim 14, Park, Harada and Zha teach all the limitations of claim 9. In addition, Park teaches the dimming screen comprises a liquid crystal screen [0052].

Consider claim 1, it includes the limitations of claim 9 and thus it is rejected by the same reasoning. In addition, Park teaches wherein the dimming areas correspond to the display areas in a one-to-one relationship (Figure 1 and [0058], 1100 and 2110)

Consider claim 2, it includes the limitations of claim 10 and thus it is rejected by the same reasoning.

Consider claim 3, it includes the limitations of claim 11 and thus it is rejected by the same reasoning.

Consider claim 5, it includes the limitations of claim 13 and thus it is rejected by the same reasoning.

Consider claim 18, Park and Zha teach all the limitations of claim 1.
Park does not appear to specifically disclose a non-transitory computer readable storage medium, which a computer program is stored, the computer program, when executed by a processor.
However, Zha teaches a non-transitory computer readable storage medium, which a computer program is stored, the computer program, when executed by a processor (Figure 4, storage device and [0106], ROM and RAM).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide non-volatile storage as taught by Zha with the benefit that if the integrated function modules are implemented by software and thus become an independent product for sell or use, it can be stored in a computer readable storage device as suggested by Zha in [0105].

Consider claim 19, it includes the limitations of claim 10 and thus it is rejected by the same reasoning.

Consider claim 20, it includes the limitations of claim 13 and thus it is rejected by the same reasoning.

Claims 6, 8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Harada and Zha as applied to claims 1 and 9 above, and further in view of Lang et al. U.S. Patent Publication No. 2018/0277046 (hereinafter Lang).
Consider claim 15, Park, Harada and Zha teach all the limitations of claim 9. In addition, Park teaches the LCD device further comprises the light source and the display screen, wherein the display screen is divided into NxM display areas, wherein the dimming areas correspond to the display areas in a one-to-one relationship (Figure 1 and [0058, 1100 and 2110), and wherein the display screen comprises: a second computer (Figure 1, 3000 and 2200): 
Park does not appear to specifically disclose determine a target brightness of each of the display areas according to the image data and a correspondence between a gray scale and the target brightness, determine a transmittance of each of the display areas according to each target brightness and each corresponding dimming brightness, and determine a target gray scale of each of the display areas according to each transmittance and a correspondence between the gray scale and the transmittance; a data compensation processor configured to perform data compensation according to the target gray scale of each of the display areas; and a display panel 
However, Lang teaches group brightness adjustments (abstract) and further teaches determine a target brightness of each of the display areas according to the image data and a correspondence between a gray scale and the target brightness ([0023] and figure 2, grayscale and brightness level for each of the sub-regions and further refers to original image), determine a transmittance of each of the display areas according to each target brightness and each corresponding dimming brightness ([0051], actual LCD transmittance ratio based on brightness without dimming and illuminance based on optimized dimming level), and determine a target gray scale of each of the display areas according to each transmittance and a correspondence between the gray scale and the transmittance ([0022], pixel compensation device compensate image pixels using LCD transmittance ratio, where image pixels include gray values (target gray scale), see for example figure 2. Thus, target gray scale is determined according to transmittance and gray scale correspondence); a data compensation processor configured to perform data compensation according to the target gray scale of each of the display areas (Figure 1 and [0022], pixel compensator compensate image pixels where image pixels are based on gray scale as shown in figure 2); and a display panel configured to display in each of the display areas according to the target gray scale after data compensation ([0022], image pixels).


Consider claim 17, Park, Harada, Zha and Lang teaches all the limitations of claim 15. In addition, Lang teaches the second computer determines the transmittance by the following formula: η = Lnew/LLCD1, wherein η is the transmittance ([0051], actual LCD transmittance ratio), Lnew is the target brightness ([0051], transmittance ratio without dimming and total brightness value without dimming), and LLCD1 is the dimming brightness corresponding to the target brightness ([0051], total luminance based on optimized dimming level for each backlight group).

Consider claim 6, it includes the limitations of claim 15 and thus it is rejected by the same reasoning.

Consider claim 8, it includes the limitations of claim 17 and thus it is rejected by the same reasoning.

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Harada, Zha and Lang as applied to claims 6, 15 above, and further in view of Zheng et al. U.S. Patent Publication No. 2016/0343340 (hereinafter Zheng).

Park, Zha and Lang do not appear to specifically disclose Lnew=(x/255)Gamma g (L255-new-L0-new)+ L0-new, and wherein Lnew is the target brightness, x is the gray scale, Gamma is a curvature coefficient of the gray scale and the target brightness, L255-new is a maximum brightness of the display screen after dimming, L0-new is a minimum brightness of the display screen after dimming, and g is a proportional coefficient.
However, in a related field of endeavor, Zheng teaches a method for adjusting gamma voltage (abstract) and further teaches target brightness according to the following formula Lnew=(x/255)Gamma g (L255-new-L0-new)+ L0-new, and wherein Lnew is the target brightness ([0034-0035] and [0125], coordinate data), x is the gray scale ([0034] and [0125], grayscale of a current grayscale test pattern), Gamma is a curvature coefficient of the gray scale and the target brightness ([0034] and [0125], gamma), L255-new is a maximum brightness of the display screen after dimming ([0034] and [0125], maximum light intensity data), L0-new is a minimum brightness of the display screen after dimming ([0034] and [0125], minimum light intensity data), and g is a proportional coefficient (e.g. g=1). In addition, [0127], grayscale test pattern, where 255 is the maximum gray-value.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the claimed invention to provide the formula mentioned by Zheng in [0034] with the benefit that gamma should be adjusted as suggested by Zheng in [0005] and [0002].

Consider claim 7, it includes the limitations of claim 16 and thus it is rejected by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Harada).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621